DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance imaging (MRI) radio frequency (RF) coil, comprising: the second resonant coil and the second resonant shield are coupled to each other by mutual inductance or by a first capacitor and wherein the first and second resonant isolation frequencies are such that inductive coupling between the first and second resonant coils is negated in combination with the remaining limitations of the claim.
With respect to claim 9, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance imaging (MRI) system comprising: second resonant coil and a second resonant shield, wherein the second resonant coil and the second resonant shield are electrically coupled inductively or by a second coupling capacitor, wherein the second resonant coil has a second coil capacitor, and wherein the second resonant shield has a second shield capacitor; wherein the first and second combinations coils share a common resonant 
With respect to claim 17, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for magnetic resonance imaging (MRI) comprising: the step wherein the second resonant frequencies of the first and second combination coils are tuned so that inductive coupling between the first and second resonant coils is negated in combination with the remaining limitations of the claim.
With respect to claims 2-8, 10-16 and 18-20, the claims have been found allowable due to its dependency to claims 1, 9 and 17 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 discloses MR systems having an RF coil surrounded by a shield. The closest prior art is Bogdanov et al. (US 2006/250125 A1). Bogdanov .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866